          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

RASHAWN MCKINLEY and                            )
    KENTRELL WILLIAMS,                          )
                                                )
                          Plaintiffs,           )
                                                )   CIV-19-172-C
v.                                              )
                                                )
CORE CIVIC, et. al.,                            )
                                                )
                          Defendants.           )

                                        ORDER

      In this 42 U.S.C. § 1983 action, Plaintiffs, state prisoners appearing pro se

and in forma pauperis, allege their constitutional rights have been violated while

incarcerated at Cimarron Correctional Facility (“CCF”). The matter has been

referred to the undersigned Magistrate Judge for initial proceedings consistent

with 28 U.S.C. § 636(b)(1)(B). Having reviewed the sufficiency of the Complaint

pursuant to 28 U.S.C. § 1915A and 1915(e)(2)(B), the undersigned finds the

Complaint is deficient in several respects.

      Although Plaintiffs’ pro se pleadings must be liberally construed, their pro

se status does not excuse them from complying with the fundamental

requirements of the Federal Rules of Civil Procedure. See Haines v. Kerner, 404

U.S. 519, 520 (1972); Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994).
Plaintiffs’ Complaint is deficient under Fed. R. Civ. P. 8(a), which requires “a

short and plain statement of the claim showing that the pleader is entitled to

relief.”

       “Rule 8 serves the important purpose of requiring plaintiffs to state their

claims intelligibly so as to inform the defendants of the legal claims being

asserted.”   Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007). The

procedural rule “does not require detailed factual allegations, but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do.” Id. (quotations omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (quotations

and brackets omitted). See Cohen v. Delong, 369 F. App’x 953, 957 (10th Cir.

2010) (“Rule 8 demands more than naked assertions and unexplained citations to

voluminous exhibits.”). To avoid dismissal of an action for failure to state a claim

for relief under Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. §§ 1915A(b), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Iqbal, 556 U.S. at 678 (quotations omitted).

       Plaintiffs’ Complaint, which the Court construes broadly, potentially

                                            2
asserts several claims. See generally Doc. No. 1 (“Comp.”). Plaintiffs assert

allegations supporting potential claims under the Eighth Amendment based on

inadequate medical care and conditions of confinement. Id. at 18-21. Plaintiffs’

allegations may also implicate an Eighth Amendment excessive force claim. Id.

at 18, 19. Finally, Plaintiffs may be attempting to assert a First Amendment

retaliation claim. Id. at 18. Plaintiff names twelve Defendants in their Complaint:

Core Civic, Owner of CCF; Damon Hininger, Core Civic CEO; Lieutenant E.

Hebert; Lieutenant Hall; Sergeant Plural; Mrs. Beaming, whom they identify as a

doctor; Core Civic medical staff; Case “Contalor” Light; Commanding Officer

Lee; Sergeant Vansteenbergh; Commanding Officer Beard; and Raymond Byrd,

CCF Warden. Id. at 2-4, 12-15.

      As an initial matter, Plaintiffs’ allegations are wholly unclear with regard

to which of them is asserting each claim. The factual allegations are written

entirely in the first person. For example, as the basis for a potential First

Amendment claim, the Complaint states, “I was taken to segregation because of

what I said . . . .” Id. at 18. Neither the Court, nor any future defendants in this

matter, can distinguish which Plaintiff is asserting this allegation and

corresponding claim. Similarly, one of the Plaintiffs apparently contends he

attempted to commit suicide due to someone’s failure to provide appropriate

                                            3
mental health treatment. Id. at 18-19, 21. Construing the Complaint broadly,

these allegations may support an Eighth Amendment claim, however, again, the

Court cannot determine who is asserting this claim. There are also repeated

references to events that affect a Plaintiff’s “cell mate” and while this may refer

to a co-Plaintiff, that is not clear from the Complaint.

      Similarly, Plaintiffs name twelve different Defendants in this matter but do

not identify each of the Defendants within their claims and/or factual allegations.

“Personal participation is an essential allegation in a § 1983 claim.” Bennett v.

Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976). Plaintiffs never identify any

actions on the part of Defendants Hininger, Plural, or Byrd that allegedly violated

Plaintiff’s constitutional rights.   Thus, even liberally construed, Plaintiffs’

Complaint does not “identify specific actions taken by particular defendants.”

Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (quotations omitted). In

Pahls, the Tenth Circuit reiterated that a plaintiff’s “undifferentiated contention

that ‘defendants’ infringed his rights” is insufficient to state a § 1983 claim

because “a plaintiff must show that each defendant acted with the requisite state

of mind.” Id.

      Plaintiffs’ claims against Defendants Hininger and Byrd appear to be based

solely on their role as Core Civic CEO and CCF Warden, respectively. Comp. at

                                             4
2, 12, 15. However, § 1983 does not allow a plaintiff to impose liability upon a

defendant-supervisor based on “a theory of respondeat superior.” Cox v. Glanz,

800 F.3d 1231, 1248 (2015). Liability for a constitutional violation must instead

be satisfied by establishing defendant-supervisor’s personal participation in the

violation of the plaintiff’s constitutional rights, or by showing the supervisor

created, promulgated, or implemented “a policy which subjects, or causes to be

subjected that plaintiff to the deprivation of any rights secured by the

Constitution.” Id. (quotations and alterations omitted).

      “A plaintiff arguing for the imposition of supervisory liability therefore

must show an affirmative link between the supervisor and the constitutional

violation.” Id. (quotations omitted). The requisite showing of an “affirmative

link” between a supervisor and the alleged constitutional injury has “[come] to

have three related prongs: (1) personal involvement, (2) sufficient causal

connection, and (3) culpable state of mind.” Id. (quoting Dodds v. Richardson,

614 F.3d 1185, 1195 (10th Cir. 2010)); see also Garcia-Rodriguez v. Gomm, 169

F. Supp. 3d 1221, 1234 (D. Utah 2016) (holding that allegations which stated only

that plaintiff believed supervisors “personally directed the violation of

constitutional rights or had knowledge of the violation and acquiesced to its

continuance” was “nothing more than a recital of the elements of a supervisory

                                           5
liability claim and [was] therefore insufficient to state a claim for relief.”).

Further, any theory of liability against a supervisory defendant based solely upon

mere “acquiescence” has been rejected by the United States Supreme Court. See

Iqbal, 556 U.S. at 677 (rejecting the respondent’s argument that “under a theory

of supervisory liability, petitioners can be liable for knowledge and acquiescence

in their subordinates’ use of discriminatory criteria to make classification

decisions among detainees.” (quotations omitted)).

       Similarly, in order to support a constitutional claim, Plaintiffs must identify

the defendant who participated in the underlying actions. For example, Plaintiffs

describe an incident in a shower that could implicate Eighth Amendment

excessive force concerns. Comp. at 18. However, Plaintiffs merely state, “[T]hey

[t]azed me and strip[p]ed me . . . .” without identifying an individual defendant(s).

Id.   “Because § 1983 [actions] are vehicles for imposing personal liability on

government officials, we have stressed the need for careful attention to particulars,

especially in lawsuits involving multiple defendants. ‘[I]t is particularly

important’ that plaintiffs ‘make clear exactly who is alleged to have done what to

whom, . . . as distinguished from collective allegations.’” Pahls, 718 F.3d at 1225

(quoting Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

2011) (alteration in original)).

                                             6
      Moreover, with regard to the substantive claims Plaintiffs are attempting to

assert, the basis for many of them is unclear and/or insufficient. For example, one

of the Plaintiffs states that Lt. Hebert placed him in segregation based on a

discussion Lt. Hebert overheard in which Plaintiff stated that someone was a man

dressed as a woman. Comp. at 18.1 Plaintiff asserts that Lt. Hebert’s actions

violated Plaintiff’s First Amendment rights.

      “‘The first inquiry a court must undertake when a First Amendment claim

is asserted is whether the plaintiff has engaged in protected speech.’” Sexton v.

Hickenlooper, No. 13–cv–01008–MSK–KMT, 2014 WL 1091936, at *11 (D.

Colo. March 19, 2014) (quoting Goulart v. Meadows, 345 F.3d 239, 246 (4th Cir.

2003) (additional quotations omitted)). Thus, to state a claim for violations of his

First Amendment rights, a plaintiff must allege he was engaged in (1) speech that

was (2) protected. Weise v. Casper, 593 F.3d 1163, 1168 (10th Cir. 2010) (“For

the First Amendment to bar the government from taking action against a speaker,

the speaker’s activity in question must be (1) speech and (2) protected.”). In order

to receive First Amendment protection, an inmate’s speech must relate to a matter

of public concern. McElroy v. Lopac, 403 F.3d 855, 858 (7th Cir. 2005) (holding

that an inmate’s inquiry about pay for lost job was not a matter of public concern


      1
          Plaintiff contends he was discussing a character in a movie. Id.
                                                    7
and therefore, not entitled to First Amendment protection). It is unlikely a

discussion of a male movie character dressed as a woman is speech protected by

the First Amendment as a matter of public concern.

      Plaintiffs also contend that one or perhaps both of them have been deprived

of necessary medication for mental illness and been denied medical attention.

Comp. at 18-20, 21.      These allegations may implicate Eighth Amendment

concerns. Plaintiffs should note that the United States Supreme Court has held

that an inmate advancing an Eighth Amendment claim based on inadequate

provision of medical care must establish “deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). The “deliberate

indifference” standard has two components: “an objective component requiring

that the pain or deprivation be sufficiently serious; and a subjective component

requiring that the offending officials act with a sufficiently culpable state of

mind.” Miller v. Glanz, 948 F.2d 1562, 1569 (10th Cir. 1991). With respect to

the subjective component, a prison official does not act in a deliberately

indifferent manner unless that official “knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

                                            8
      Additionally, Plaintiffs assert that their conditions of confinement

constitute violations of the Eighth Amendment, such as a skipped meal, being

prohibited from washing their clothing for two weeks, and having only hot water

in their cell for ten days. Comp. at 19, 20-21. As its prohibition against cruel and

unusual punishment is interpreted, the Eighth Amendment imposes duties on

prison officials to “provide humane conditions of confinement . . . [by] ensur[ing]

that inmates receive adequate food, clothing, shelter, and medical care” and

“tak[ing] reasonable measures to guarantee the safety of the inmates.” Farmer,

511 U.S. at 832 (quotations omitted). In order to assert a viable claim, a plaintiff

must allege a sufficiently serious deprivation of a basic human need in order to

constitute an Eighth Amendment violation. See Toevs v. Millyard, 563 F. App’x

640, 646 (10th Cir. 2015) (“A one-time denial of ‘nine consecutive meals’ during

a three-day period for . . . infractions simply does not rise to the level of a

constitutional violation in the absence of any lasting harm or injury and a culpable

state of mind.”). Plaintiffs should be aware their more general complaints may

amount to nothing more than a “routine discomfort [that] is part of the penalty

that criminal offenders pay for their offenses against society.” Strickler v. Waters,

989 F.2d 1375, 1380 (4th Cir. 1993) (quotations omitted); see also Hadley v.

Peters, 70 F.3d 117 (7th Cir. 1995) (“Prisons are not required to provide and

                                             9
prisoners cannot expect to receive the services of a good hotel.” (quotations

omitted)).

      Plaintiffs are given the opportunity to file an Amended Complaint to allege

their constitutional claims. Plaintiffs are advised that the “broad reading” of their

pleadings dictated by Haines, supra, “does not relieve [them] of the burden of

alleging sufficient facts on which a recognized legal claim could be based.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court reviewing the

sufficiency of a Complaint “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

      Plaintiffs may file an amended complaint on or before       April 29th , 2019.

      Dated this    9th day of April, 2019.




                                            10
